Citation Nr: 0804388	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tear of the supra 
and infraspinatus right tendon with osteoarthritic changes, 
claimed as secondary to status post cerebrovascular accident.    

2.  Entitlement to an initial disability rating in excess of 
10 percent for status post cerebrovascular accident.  

3.  Entitlement to a disability rating in excess of 10 
percent for arterial hypertension.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran is receiving regular VA 
care.  Records of his treatment, however, dated since 
December 2005, have not been associated with the claims 
folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

Further, as to his claims seeking an initial rating in excess 
of 10 percent for status post cerebrovascular accident and in 
excess of 10 percent for arterial hypertension, the RO issued 
its most recent statement of the case in June 2005.  With 
respect to the issues of entitlement to service connection 
for tear of the supra and infraspinatus right tendon with 
osteoarthritic changes and TDIU, the RO issued its most 
recent statement of the case in January 2006.  The claims 
file reveals that evidence relevant to these claims was 
received following the June 2005 and January 2006 statements 
of the case.  Specifically, the file includes VA treatment 
records dated from February 2005 to December 2005, a November 
2005 correspondence from the veteran, a November 2005 VA 
arteries examination, a February 2007 hypertension 
examination, and a March 2007 VA neurological disorders 
examination.  There is no indication, however, that the RO 
has considered this evidence or issued a supplemental 
statement of the case following receipt of the evidence.  See 
38 C.F.R. § 19.31(b)(1) (2007) (a supplemental statement of 
the case must be furnished when the agency of original 
jurisdiction receives additional pertinent evidence after it 
issues a statement of the case but before the appeal is 
certified and transferred to the Board).  In order to protect 
the veteran's due process rights, a remand is required so 
that the RO may consider this evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
medical records dated from December 2005 
to the present from the VA Caribbean 
Healthcare System in San Juan, Puerto 
Rico.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, 
considering all evidence received or 
secured since the June 2005 statement of 
the case.  If the disposition of any issue 
remains unfavorable, the RO should furnish 
the veteran a supplemental statement of 
the case and afford the applicable 
opportunity to respond.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

